Case 1:18-cr-10030-JDB Document 583 Filed 05/10/21 Page 1 of 2                        PageID 2017




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,

        Plaintiff,

v.                                                            No. 1:18-cr-10030-JDB-1

MARLON JAZZ TAYLOR,

      Defendant.
______________________________________________________________________________

   ORDER CONSTRUING FILING AS REQUEST FOR FIRST STEP ACT RELIEF AND
                              DENYING MOTION
______________________________________________________________________________

        Pursuant to an amended judgment entered July 29, 2019, the Defendant, Marlon Jazz

Taylor, was sentenced to life in prison on Count 1 of the second superseding indictment, which

charged him with conspiracy to distribute and possess with intent to distribute more than fifty

grams of actual methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 846. (Docket Entry

(“D.E.”) 345.) On February 22, 2021, Defendant filed with the Court a letter seeking “information

pertaining to [him] receiving relief under the First Step Act.” (D.E. 554.) The Court will construe

the letter as a motion for relief under the statute.

        “Federal courts are forbidden, as a general matter, to ‘modify a term of imprisonment once

it has been imposed.’” Freeman v. United States, 564 U.S. 522, 526 (2011) (quoting 18 U.S.C. §

3582(c)). However, the rule is subject to certain narrow exceptions, including the First Step Act

of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018) (the “FSA”). United States v. Smithers, 960

F.3d 339, 342 (6th Cir. 2020).

        An inmate is eligible for a sentence reduction under § 404 of the FSA if he was convicted

of a “covered offense,” defined as “a violation of a Federal criminal statute, the statutory penalties
Case 1:18-cr-10030-JDB Document 583 Filed 05/10/21 Page 2 of 2                   PageID 2018




for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 . . ., that was

committed before August 3, 2010.” § 404(a)-(b), 132 Stat. at 5222; see United States v. Michael,

836 F. App’x 408, 411 (6th Cir. 2020). Section 2 of the Fair Sentencing Act amended quantities

of crack cocaine necessary to trigger certain mandatory minimum sentences, Pub. L. No. 111-220,

§ 2, 124 Stat. 2372, 2372 (2010), while Section 3 eliminated mandatory minimum sentences for

simple possession, id., § 3, 124 Stat. at 2372. As Defendant’s conviction involved neither crack

cocaine nor simple possession, it was not a “covered offense” for purposes of § 404 of the FSA.

See United States v. Trent, No. 2:17-CR-17-TAV-CRW-1, 2021 WL 665505, at *2 (E.D. Tenn.

Feb. 19, 2021) (defendant’s conviction for conspiracy to distribute and possess with intent to

distribute fifty grams or more of methamphetamine not a covered offense under the FSA). The

crime of conviction in this case also does not qualify as a “covered offense” because it occurred

on or about September 1, 2018, long after August 3, 2010. See United States v. Jeter, Case No.

18-CR-20319, 2020 WL 6544839, at *2 (E.D. Mich. Nov. 6, 2020) (offense committed in 2017

and 2018 not “covered offense” for purposes of the FSA because it occurred after, rather than

before, August 3, 2010, as § 404 requires).

       Because the crime for which Taylor was convicted was not a “covered offense” under the

FSA, he is not eligible for relief. The motion is DENIED.

       IT IS SO ORDERED this 10th day of May 2021.

                                                    s/ J. DANIEL BREEN
                                                    UNITED STATES DISTRICT JUDGE




                                               2
